Exhibit 10.1

CONTRACT OF EMPLOYMENT

THIS CONTRACT is made the 30 October 2009 and is made between:

 

(1) CLEAR CHANNEL OUTDOOR LTD whose registered office is 33 Golden Square London
W1F 9JT (the Company); and

 

(2) JONATHAN BEVAN of 15 Denning Road, London NW3 1ST (You).

 

1. GENERAL

 

1.1 This Contract of Employment (the Contract) sets out the particulars of your
employment with the Company as at the date of this Contract and complies with
section 1 of the Employment Rights Act 1996.

 

1.2 Your employment under this agreement will begin with effect from 1 January
2010. However, for the purposes of the Employment Rights Act 1996, your period
of continuous employment with the Company began on 7 July 1997 (the Employment).

 

1.3 In the event of any inconsistency between the terms of this Contract and the
Employee Handbook, the terms of this Contract will prevail.

 

1.4 In this Contract, Group Company shall mean any company which is for the time
being a subsidiary or holding company of the Company (as defined in section 1159
of the Companies Act 2006) and any company in which the Company or any
subsidiary or holding company of the Company (as defined in section 1159 of the
Companies Act 2006) has a beneficial ownership of or controls 20% or more of the
issued share capital.

 

2. JOB TITLE/DUTIES

 

2.1 You are employed as the Company’s Chief Operating Officer, International and
will report to the President and Chief Executive Officer of Clear Channel
Outdoor Limited currently William Eccleshare (Your Director). The Company
reserves the right to change Your Director at any time without your prior
agreement although the Company will notify you of any such change.

 

2.2

You will devote the whole of your time attention and abilities to the duties
which you will perform on behalf of the Company and any Group Company for the
time being and you will

 

- 1 -



--------------------------------------------------------------------------------

 

not during the course of the Employment without the prior written consent of
your Director provide your services to or engage in any other business or
activity which is in any way similar or related to the business of the Company
or any Group Company.

 

2.3 You acknowledge and agree that the Company has the right to monitor your use
of computer and telecommunications equipment provided to you for the purpose of
the Employment and including your use of internet, email and telephone
correspondence.

 

2.4 You will promptly disclose to the Board in writing:

 

  2.4.1 any actual or intended material breach of duty or lawful obligation owed
by you or by any other employee to the Company or any Group Company of which you
become aware;

 

  2.4.2 any offer of employment made to you or any offer of employment made to
any other employee of the Company or any Group Company of which you become aware
in each case where that offer of employment is made by or on behalf of any third
party engaged in providing products or services in outdoor advertising in
competition with the Company or any Group Company;

 

  2.4.3 any approach made by or on behalf of any third party, whether to you or
to any other employee of the Company or any Group Company of which you become
aware and which you know (or ought reasonably to have known) is intended to
result in the diversion of business away from the Company or any Group Company.

 

2.5 You acknowledge and agree that you are at all times during your employment,
including during any period of suspension or during any Garden Leave Period,
subject to a duty of goodwill, trust, confidence, exclusive service, faith and
fidelity to the Company. These duties include, without limitation the duty
throughout the duration of this Contract:

 

  2.5.1 not to compete with the Company or any Group Company;

 

  2.5.2 not to make preparations (during such hours as you should be providing
services under this Contract) to compete with the Company or any Group Company
after this Contract has terminated;

 

  2.5.3 not to solicit in competition with the Company or any Group Company any
customer or customers of the Company or Group Company;

 

2



--------------------------------------------------------------------------------

  2.5.4 not to entertain invitations to provide services either in a personal
capacity or on behalf of any third party from actual or prospective customers of
the Company or any Group Company where such invitations relate to services which
could be provided by the Company or any Group Company;

 

  2.5.5 not to offer employment elsewhere to employees of the company or any
Group Company (other than employment by the Company or any Group Company);

 

  2.5.6 not to copy or memorise confidential information or trade secrets of the
Company or any Group Company with a view to using or disclosing such information
for a purpose other than for the benefit of the Company or the Group Company;
and

 

  2.5.7 not to conspire, collude, cooperate with or otherwise encourage, procure
or assist any third party to do anything which, if done by you, would be a
breach of 2.5.1 to 2.5.6 above.

 

3. PLACE OF WORK

 

3.1 Your normal place of work will be 33 Golden Square, London, W1F 9JT however
you will be required to work at other places within the United Kingdom and
abroad as required to fulfil your duties. The Company’s policies relating to
travel and expenses as amended from time to time will apply in respect of the
costs of such travel. The Company also reserves the right to change your normal
place of work to any other location within Greater London.

 

4. HOURS OF WORK

 

4.1 Your normal hours of work are 37.5 hours per week, Monday to Friday. You
will work such additional hours and at different times as may reasonably be
required to meet the needs of the business.

 

4.2 There is no contractual right to overtime and any overtime payments are at
the sole and absolute discretion of the Company.

 

4.3 You agree that the limits on working time in Regulation 4(1) of the Working
Time Regulations 1998 will not apply to your Employment (opt-out). You may
(subject to the provisions of the Regulations) give three months written notice
to the Company that you wish to revoke your agreement to this opt-out.

 

3



--------------------------------------------------------------------------------

5. REMUNERATION

 

5.1

You will be paid your basic salary monthly in arrears by credit transfer to your
Bank account on or about the 25th day of each month at the rate of £240,000 per
annum (each instalment being deemed to accrue rateably from day to day). Your
salary (and any other payments (if any) due to you from time to time under the
terms of this agreement) will be paid to you via the Company’s payroll subject
to appropriate deductions for income tax and National Insurance contributions.

 

5.2 Your basic salary will be reviewed annually from 1 April (commencing April
2011) at the absolute discretion of the Company.

 

5.3 Details of the bonus arrangements applicable to you are set out in Schedule
2.

 

5.4

In addition to your basic salary, you will be entitled to receive a
non-pensionable car allowance of 1/12th of your salary per annum. This allowance
will be paid in equal monthly instalments with your salary less tax and National
Insurance contributions. The allowance shall be deemed to include all costs of
road fund licence, insurance premiums and running costs of the car, including
fuel, oil, maintenance and repairs.

 

5.5 During this agreement, you will be entitled to participate at the Company’s
expense in the Company’s life assurance and private medical insurance schemes.
Your membership of these schemes is subject to the rules of those schemes from
time to time (and any replacement schemes provided by the Company) and to you
(and if appropriate your spouse and dependent children) being eligible to
participate in or benefit from such schemes pursuant to their rules. If any
scheme provider (including but not limited to any insurance company) refuses for
any reason (whether based on its own interpretation of the terms of the
insurance policy or otherwise) to provide any benefits, the Company is not
liable to provide any replacement benefits of the same or similar kind or to pay
compensation in lieu of such benefit.

 

5.6 You will continue to be a member of the Directors section of the defined
benefit section of the pension scheme currently operated by the Company subject
to the rules of the scheme from time to time in force.

 

4



--------------------------------------------------------------------------------

6. ABSENCE FROM WORK

 

6.1 If you are absent for any reason you should inform your Director (or his/her
nominee from time to time) as soon as possible but by the end of the first day.

 

6.2 You must submit a medical certificate to the Company signed by your doctor
as to the reason for the absence if you are absent for any period of 8
consecutive days or more. A new medical certificate should be sent each week
thereafter.

 

6.3 For the purposes of Statutory Sick Pay the agreed “qualifying days” are
Monday to Friday.

 

6.4 There is no contractual entitlement to sick pay in the event of absence from
work by reason of illness or incapacity. Any payment made will be at the sole
and absolute discretion of the Company as detailed in the employee handbook.

 

6.5 For the avoidance of doubt the provisions of this clause 6 will not
prejudice or limit in any way the Company’s right to terminate the Employment
pursuant to clauses 8 or otherwise pursuant to its terms.

 

6.6 The Company reserves the right to require you at any time to undergo a
medical examination and you authorise the Company’s Board of Directors to have
unconditional access to any report or reports (including copies) produced as a
result of any such examination as the Board may from time to time require.

 

7. HOLIDAYS

 

7.1 You are entitled to the following holidays during which you will be paid
your normal remuneration:

 

  7.1.1 Subject to clause 8.2 below, eight Statutory holidays, which are New
Year’s Day, Good Friday, Easter Monday, May Day, Spring Bank Holiday, Late
Summer Bank Holiday, Christmas Day and Boxing Day unless on any such Bank
Holiday you are required to carry out your duties of the Employment, in which
case you will be given another day’s holiday in lieu of the Bank Holiday worked.

 

  7.1.2 additional entitlement period of 30 working days accumulating at the
rate of 2.5 days per completed calendar month’s service. This entitlement is
subject to the following sub clauses of this Clause 7 and shall be taken at
times to be agreed in advance with the Company.

 

5



--------------------------------------------------------------------------------

7.2 The Company reserves the right to require you to work on any statutory
holiday. In the event that you are required to work on a statutory holiday you
will be given a day’s holiday in lieu to be taken at a time to be agreed with
your Director.

 

7.3 The holiday year is the calendar year from 1 January to 31 December and you
should take your holidays during this period. You will not be permitted to carry
over more than 5 unused holiday days entitlement into a following holiday year
except in exceptional circumstances with the express written consent of your
Director.

 

7.4 You may not take as holiday more than 10 working days consecutively out of
your entitlement without the prior written consent of the Company.

 

7.5 If you leave the Employment with outstanding holiday entitlement, you will,
in addition to any other sums to which you may be entitled, be paid a sum
representing salary for the number of days holiday entitlement outstanding. If
you leave the Employment having taken more than the accumulated holiday
entitlement for the current holiday year then a sum equivalent to wages for the
additional holiday taken will be deducted from any final payment to you and the
balance will be paid to you.

 

7.6

A day’s pay for holiday pay purposes is calculated as 1/260th of your annual
basic salary.

 

7.7 The Company may require that you take any unused holiday during a period of
notice being served by you and if the Company exercises its right to place you
on garden leave pursuant to clause 8.3 below, you will be deemed to take any
accrued untaken holiday during your garden leave period and so will have no
separate entitlement to payment for it when your Employment actually terminates.
You have no right to take holiday during a period of notice except with the
Company’s prior agreement.

 

8. TERMINATION OF EMPLOYMENT

 

8.1 (a) Subject to clause 8.6the Company may terminate the employment by serving
not less than twelve months’ notice in writing.

(b) You may terminate the employment serving not less than six (6) months notice
in writing or a shorter notice period as agreed between you and the Company.

 

8.2 The Company shall have the right to suspend you (subject to the continued
payment of your salary and benefits) pending any investigation into any
potential dishonesty, gross misconduct or any other circumstances which may give
rise to a right to the Company to terminate your employment for such period as
it thinks fit.

 

6



--------------------------------------------------------------------------------

8.3 You agree that you have no right to be provided with work by the Company and
at any time after either you or the Company have given notice to terminate the
Employment (or if you resign without giving the required notice and the Company
does not accept your resignation on that basis) then the Company may:

 

  8.3.1 require you not to carry out your duties or to exercise your powers or
responsibilities under this Contract during the remaining period of your notice
period (or any part of such period);

 

  8.3.2 require you to resign immediately from any offices you may hold in the
Company or in any Group Company;

 

  8.3.3 require you not to attend your place of work or any other premises of
the Company or any Group Company during the remaining period of your notice (or
any part of such period);

 

  8.3.4 require you not to make contact with any employees, agents or customers
or clients of the Company or any Group Company except as directed by the Company
during the remaining period of your notice (or any part of such period);

 

  8.3.5 require you to return to the Company all documents, computer disks and
other property (including summaries, extracts or copies) belonging to the
Company or any Group Company or to its or their clients or customers;

 

  8.3.6 require you to work from your home and/or to carry out exceptional
duties or special projects outside the normal scope of your duties and
responsibilities.

The exercise of the right contained in this clause 8.3 shall be described in
this Contract as Garden Leave and the period during which it is exercised shall
be described as the Garden Leave Period.

 

8.4 If the Company exercises its right under clause 8.3 above it will continue
to pay to you your normal contractual remuneration as described in 5 above as
long as you comply with your obligations under this Contract.

 

8.5

Where the Company terminates your employment during any financial year the
Company

 

7



--------------------------------------------------------------------------------

 

will pay your annual bonus as set out in Schedule 2 pro-rata for the period of
the year worked to the date of termination or the end of the Garden Leave Period
described in 8.3 PROVIDED THAT the bonus payment shall be calculated at year end
based on actual audited results and shall be paid as soon as possible at the
commencement of the following financial year.

 

8.6 Nothing in this Contract prevents the Company from terminating the
Employment summarily or otherwise in the event of any serious breach by you of
the terms of this Contract or of any breach of the disciplinary rules of the
Company or of any other rules or regulations applicable to the Employment from
time to time.

 

8.7 At any time during the Employment, including during any Garden Leave Period,
the Company may require you to return promptly to the Company all original and
copy documents, software and any other information-storing medium belonging or
relating to the Company or any other Group Company and any other property
belonging to the Company or any Group Company or belonging to any third party
who has provided the property to the Company or any Group Company for the use of
that company which is in your possession or under your control. Any property
returned will be in good working order and condition.

 

8.8 You will on the termination of your employment for any reason return to the
Company all confidential information or property belonging or relating to the
business of the Company or any Group Company which is in your possession or
under your control on the Termination Date in good working order and condition,
including but not limited to any company car, mobile telephone, laptop computer,
software, disks or data (held in whatever form) and keys.

 

9. RESIGNATION AS DIRECTOR

 

9.1 Without prejudice to clause 8.3.2 you will on termination of your Employment
for any reason at the request of the Company resign immediately without claim
for compensation:

 

  9.1.1 as a director of the Company and any Group Company of which you are a
director; and

 

  9.1.2 from all trusteeships held by you of any pension scheme or other trusts
established by the Company or any Group Company or any other company with which
you have had dealings as a consequence of your employment with the Company.

 

8



--------------------------------------------------------------------------------

9.2 If you fail to resign within seven days of request, the Company is
irrevocably authorised to appoint a person to execute any documents and to do
everything necessary to effect such resignation or resignations on your behalf.

 

10. INTELLECTUAL PROPERTY

 

10.1 You acknowledge that because of the nature of your duties and the
particular responsibilities arising as a result of such duties that you owe to
the Company and any Group Company you have a special obligation to further the
interests of the Company and each Group Company.

 

10.2 You shall promptly disclose to the Company any idea or invention created in
the manner prescribed by sections 39(1) and 39(2) of the Patents Act 1977. Any
such inventions will then be dealt with in accordance with the provisions
expressed in that Act.

 

10.3 You acknowledge that all trade marks, registered designs, design rights,
copyright, database rights and other intellectual property rights (together,
where registerable with the right to apply for registration of the same, aside
from those described in clause 10.2), whether in existence now or coming into
existence at any time in the future, will, on creation either during the normal
course of employment or by using materials, tools or knowledge made available
through your employment, vest in and be the exclusive property of the Company or
any Group Company which the Company shall nominate and if required to do so
(whether during or after the termination of his employment), you shall execute
all instruments and do all things necessary to vest ownership in the above
rights in the Company as sole beneficial owner. Where the same does not
automatically vest by Act of Parliament, you shall immediately assign the same
to the Company. You irrevocably waive all your rights pursuant to sections 77 to
83 inclusive of the Copyright Designs and Patents Act 1988 and any statutory
amendment thereto.

 

10.4 You appoint the Company to be your attorney in your name and on your behalf
to execute any such instrument or do any such thing necessary for the purpose of
giving to the Company or its nominee, the full benefit of the provisions of this
clause 10 and acknowledge in favour of any third party that a certificate in
writing signed by any director or secretary of the Company, that any instrument
or act falls within the authority conferred shall be conclusive evidence that
such is the case.

 

10.5 Clauses 10.1, 10.2, 10.3 and 10.4 cannot be amended or varied other than by
written agreement with the parties.

 

9



--------------------------------------------------------------------------------

11. NORMAL RETIREMENT AGE

The Company’s normal retirement age for Directors is 60.

 

12. CONFIDENTIALITY AND RESTRICTIONS

 

12.1 In consideration for the payments and other benefits due to you under this
Contract, you agree to enter into the restrictions in Schedule 1 to protect the
legitimate interests of the Company and any other Group Company.

 

12.2 You agree that if you receive any offer of employment or any other work
during your Employment (including any Garden Leave Period) or at any time during
the Restricted Period, you will give to the person offering you the employment
or engagement a copy of this clause 12 and Schedule 1.

 

13. GRIEVANCE AND DISCIPLINARY PROCEDURES

 

13.1 The disciplinary rules and procedure and the grievance procedure applicable
to the Employment are set out in the Employee Handbook.

 

13.2 Please note that those rules and procedures are not part of your contract
of employment and do not have contractual force and effect unless expressly
stated to the contrary.

 

14. DATA PROTECTION

 

14.1 Your personal data will be held by the Company in its manual and automated
filing systems. You hereby consent to the processing and disclosure of such data
internally and, so far as is reasonably necessary, externally in order for the
Employment under this Contract to be performed, for decisions to be made
regarding your employment, or for the purpose of any potential sale or transfer
of at least 50% (fifty per cent) or the shares of the Company or any Group
Company or any potential sale or transfer of any business of the Company or any
Group Company to which in either case you are at the relevant time assigned
including, in the event of a potential sale or transfer, disclosure of such data
to any proposed purchases or its advisers in confidence.

 

14.2 You further consent to the Company processing and disclosing sensitive data
internally and externally to professional advisors in confidence or medical
practitioners including medical information for the purpose of assessing your
ability to continue with Employment and data regarding sex, marital status,
race, ethnic origin, disability for a purpose of monitoring to ensure equality
of opportunity within the Company.

 

10



--------------------------------------------------------------------------------

14.3 You shall keep the Company informed of changes to his personal data.

 

15. DEDUCTIONS

For the purposes of the Employment Rights Act 1996, you hereby authorise the
Company at any time during the continuance of this Contract and in any event on
termination howsoever arising, to deduct from your remuneration (which for this
purpose includes salary, pay in lieu of notice, commission, bonus, holiday pay
and sick pay) all debts owed by you to the Company or any Group Company,
including but without limitation the balance outstanding of any loans (and
interest where appropriate) advanced by the Company to you, the cost of
repairing any damage or loss to the Company’s property caused by you and any
loss suffered by the Company as a result of any neglect or breach of duty by
you.

 

16. COLLECTIVE AGREEMENTS

 

16.1 There are no collective agreements that directly affect the terms and
conditions of your employment.

 

17. SMOKING POLICY

 

17.1 The Company operates a no smoking policy in respect of all of its premises.

 

18. PRIOR AGREEMENTS

This Contract cancels and is in substitution for all previous letters of
engagement, agreements and arrangements (whether oral or in writing) relating to
the subject matter hereof between the Company or any Group Company and you all
of which shall be deemed to have been terminated by mutual consent.

 

19. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

19.1 This Contract does not confer rights on your spouse or dependants or any
third party under the Contracts (Rights of Third Parties) Act 1999. Clauses 2,
8, 9, 10, 12, 14, 15 and 18of this agreement do confer rights and shall be
enforceable by any Group Company under the Contracts (Rights of Third Parties)
Act 1999. Save as expressly stated, no other rights are conferred on any Group
Company or to any other third party.

 

11



--------------------------------------------------------------------------------

20. GOVERNING LAW AND JURISDICTION

 

20.1 This agreement shall be governed by and interpreted in accordance with the
law of England and Wales.

 

20.2 The parties to this agreement submit to the exclusive jurisdiction of the
English Courts in relation to any claim, dispute or matter arising out of or
relating to this agreement.

 

20.3 Any delay by the Company in exercising any of its rights under this
agreement will not constitute a waiver of such rights.

EXECUTED as a Deed by the parties on the date set out at the beginning of this
Contract

 

SIGNED and delivered as a deed by CLEAR CHANNEL OUTDOOR LIMITED acting by two
directors or by one director and the secretary:

Director

  Signature   : /s/ C.W. Eccleshare Name   : C.W. Eccleshare

Director/Secretary

  Signature   : /s/ Justin Cochrane Name   : Justin Cochrane

SIGNED by JONATHAN BEVAN /s/ Jonathan Bevan

in the presence of:

Witness

  Signature   : /s/ Simone Nyman Name   : Simone Nyman Occupation   : Executive
Assistant Address  

: 33 Golden Square

  London W1F 9JT

 

12



--------------------------------------------------------------------------------

SCHEDULE 1

PART 1

CONFIDENTIALITY

 

1 You acknowledge that in the ordinary course of your employment you will be
exposed to information about the Company’s business and the business of each
Group Company and that of the Company’s and each Group Company’s suppliers and
customers which amounts to a trade secret, is confidential or is commercially
sensitive and which may not be readily available to others engaged in a similar
business to that of the Company or any Group Company or to the general public
and which if disclosed will be liable to cause significant harm to the Company
or any such Group Company. Such information (whether recorded in writing, on
computer disk or in any other medium) is referred to as “Confidential
Information”. You have therefore agreed to accept the restrictions in this
Schedule.

 

2 You will not either directly or indirectly during this agreement or after its
termination without limit in time for his own purposes or for any purposes other
than those of the Company or any Group Company (for any reason and in any
manner) use or divulge or communicate to any person, firm, company or
organisation except to those officials of the Company or any Group Company whose
province it is to know the same any secret or Confidential Information or
information constituting a trade secret acquired or discovered by you in the
course of your employment with the Company relating to the private affairs or
business of the Company or any Group Company or their suppliers, customers,
management or shareholders.

 

3 The restrictions contained in this clause do not apply to:

 

  a. any disclosure authorised by the Board or required in the ordinary and
proper course of your employment or as required by the order of the court of
competent jurisdiction or an appropriate regulatory authority or otherwise
required by law; or

 

  b. any information, or Confidential Information that you can demonstrate was
known to you prior to the commencement of your employment by the Company or by
any Group Company;

 

  c. a protected disclosure by you, in accordance with the provisions of the
Public Interest Disclosure Act 1998.

 

4 You will not other than with the approval of your Director make or issue any
press, radio or television statement, or publish or submit for publication any
letter or article relating directly or indirectly to the business affairs of the
Company or Group Company.

 

13



--------------------------------------------------------------------------------

5 The provisions set out above are without prejudice to your duties and
obligations to be implied into this Contract at common law.

PART 2

PROTECTIVE COVENANTS

 

1 In order to protect the Confidential Information, trade secrets and business
connections of the Company and each Group Company, you undertake to the Company
on behalf of itself and as agent and trustee for each Group Company that you
will not directly or indirectly and whether alone or in conjunction with or on
behalf of any other person and whether as a principal, shareholder, director,
employee, agent, consultant, partner or otherwise:

 

  a. at any time during the period of 9 months from the Effective Date within
the Restricted Territory, take any steps preparatory to or be engaged, employed,
interested or concerned in (i) any business that provides any Competing Business
and/or (ii) any Target Business Entity and/or (iii) any firm, company or other
entity directly or indirectly owning or controlling either a business that
provides any Competing Business or a Target Business Entity;

 

  b. at any time during the period of 9 months from the Effective Date within
the Restricted Territory, acquire a substantial or controlling interest directly
or by or through any nominee or nominees in any business providing any Competing
Business, a Target Business Entity or in any firm, company or other entity
owning or controlling a business that provides any Competing Business or a
Target Business Entity;

 

  c. at any time during the period of 9 months from the Effective Date solicit
or induce or endeavour to solicit or induce any Key Person to leave the employ
of the Company or any Relevant Group Company, whether or not such person would
commit any breach of his or her own contract of employment or engagement by
leaving the service of the Company or any Relevant Group Company; or

 

  d. encourage, assist or procure any third party to do anything which, if done
by him would be in breach of sub-paragraphs 1a to c of Part 2 of this Schedule
1.

 

2

Each of the restrictions in Part 2 of this Schedule 1 is intended to be separate
and severable

 

14



--------------------------------------------------------------------------------

 

and in the event that any of such restrictions shall be adjudged to be void or
ineffective for whatever reason but would be adjudged to be valid and effective
if part of the wording or range of services or products were reduced in scope or
deleted, the said restrictions shall apply with such modifications as may be
necessary to make them valid and effective.

 

3 Since you may also obtain in the course of his employment by reason of
services rendered to or offices held in any other Relevant Group Companies
knowledge of the trade secrets or other Confidential Information of such Group
Company, you hereby agree that you will at the request and cost of the Company
enter into a direct agreement or undertaking with such Group Company whereby you
will accept restrictions corresponding to the restrictions contained in this
agreement (or such of them as may be appropriate in the circumstances) in
relation to such products and services and such area and for such period as such
Group Company may reasonably require for the protection of its legitimate
interest.

 

4 If you apply for or are offered a new employment, appointment or engagement,
before entering into any related contract, you will bring the terms of this
schedule 2 to the attention of a third party proposing directly or indirectly to
employ, appoint or engage you.

 

5 For the purposes of this Schedule 1, the following expressions shall have the
following meanings:

 

  a. “Competing Business” shall mean any products or services which are the same
as or materially similar to and competitive with any Restricted Business to
include without limitation the businesses of Stroer, JCD, News Outdoor, Titan
and CBS;

 

  b. “Effective Date” means the Termination Date provided always that if no
duties have been assigned to you or you have carried out duties other than your
normal duties or have been excluded from the Company’s premises immediately
preceding the Termination Date in accordance with clause 8.3, it means the last
date on which you carried out your normal duties;

 

  c.

“Key Person” shall mean any person who on the Effective Date is a director or
officer or manager or executive or of the same or similar grade to you employed
or engaged by the Company or any Relevant Group Company or any consultant
working for the Company or any Relevant Group Company (or any person who would
have been so employed by or working for the Company or any Relevant Group
Company on the Effective Date but for your breach of your obligations under this
Agreement and/or

 

15



--------------------------------------------------------------------------------

 

implied by law) with whom you worked or had material dealings or for whose work
you were responsible or managed in the course of your employment under this
agreement at any time during the Relevant Period;

 

  d. “Relevant Group Company” shall mean any Group Company (other than the
Company) for which you have performed services under this Contract or for which
you have had operational or management responsibility or have provided services
at any time during the Relevant Period;

 

  e. “Relevant Period” shall mean the period of 12 months immediately before the
Effective Date;

 

  f. “Restricted Business” shall mean the business of owning, operating and
developing advertising structures both static and moveable, indoor and outdoor
including advertising panels designed to display advertisements and any other
products or services provided by the Company or any Relevant Group Company at
any time during the Relevant Period with which you had a material involvement
during the course of your employment at any time during the Relevant Period;

 

  g. “Restricted Territory” shall mean within the United Kingdom and any other
country in the world where on the Effective Date the Company or any Relevant
Group Company was engaged in the research into, development, manufacture,
distribution, sale or supply or otherwise dealt in any Restricted Business;

 

  h. Target Business Entity” means any business howsoever constituted (whether
or not providing Competing Business) which was at the Effective Date or at any
time during the Relevant Period a business which the Company or any Relevant
Group Company had entered into negotiations with, had approached or had
identified as (i) a potential target with a view to its acquisition by the
Company or any Relevant Group Company and/or (ii) a potential party to any joint
venture with the Company or any Relevant Group Company, in either case where
such approach or negotiations or identification were known to a material degree
by you during the Relevant Period.

 

16



--------------------------------------------------------------------------------

SCHEDULE 2

ADDITIONAL REMUNERATION

DISCRETIONARY BONUS

You may be entitled to a bonus payment for each financial year. The terms of the
annual bonus shall be determined by Your Director at its absolute discretion but
will generally be structured to pay out 100% of your base salary upon achieving
the financial target defined by Your Director for each financial year

Any bonus payment shall not be deemed to part of your salary for pension
purposes. Apart from as described in 8.4 of this Agreement the Company is not
obliged to pay any bonus payment unless you have been in employment for the
entire financial year during which the bonus payment has accrued.

 

17



--------------------------------------------------------------------------------

Clear Channel Outdoor:

Policy on dealing with public officials

Companies that are part of the Clear Channel Outdoor group are often involved in
bidding for contracts, franchises, etc. that are controlled by central and local
governments.

It is unfortunately the case that there are rare occasions when officials or
politicians accept some form of “bribe” (this being a gift of cash, valuable
goods or valuable services) in return for giving preference to one bidder over
another.

Clear Channel Outdoor has a strict and unambiguous policy that, whilst we are
prepared to give substantial value to municipalities by way of products,
services and, where appropriate, cash in respect of rent or revenue share, we
will not under any circumstances give money, goods or services to the individual
officials or politicians involved in the process of administering the tender or
franchise in order to bias their judgement.

In simple terms, this means that if a public official says something like, “As
part of the tender process are you prepared to fund a car for disabled
transport?” we may well say “yes”. If the same official asks us to give him or
her a car for their own use, we would obviously say “no”.

The policy is simple: whilst it is quite acceptable to provide public officials
with normal levels of hospitality such as buying them lunch, a bottle of wine at
Christmas, or inviting them to visit a conference, it is not acceptable to
provide them with inducements to favour us over another bidder.

In practical terms, this means:

 

•  

No Clear Channel Business Unit (subsidiary or affiliate company) will ever pay a
“bribe” to a public official.

 

•  

No Clear Channel company or employee will reimburse any third party or agent for
paying a “bribe” on its behalf.

 

•  

If an employee of a Clear Channel company pays a “bribe” to a public official,
this will be a dismissable offence without compensation.

If you learn of any action that has been undertaken by an employee or agent of
the company which might be construed as offering or making a “bribe” to a public
official, you should send a written report on this to your Director.

 

18



--------------------------------------------------------------------------------

Please confirm you understand and accept this policy by signing below.

I have read and understood this policy and I will ensure it is carried out in my
Business Unit.

 

/s/ Jonathan Bevan

    

J. Bevan

 

18/11/09

Signed      Name (please print)   Date Witnessed by:       

/s/ Simone Nyman

    

Simone Nyman

 

18/11/09

Signed      Name (please print)   Date

 

19